Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 23, 2013

                                       No. 04-12-00802-CV

                                        Melissa SUTTON,
                                            Appellant

                                                 v.

                                        Patricia ANGELL
                                             Appellee

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 11-05-00128-CVK
                            Honorable Stella Saxon, Judge Presiding


                                          ORDER
       Steve Turner is the court reporter responsible for preparing, certifying, and timely filing
the reporter’s record in this accelerated appeal. On December 31, 2012, Mr. Turner filed one
volume of a two-volume reporter’s record. Attempts by the clerk of this court to contact Mr.
Turner by telephone and have him file volume two have been unsuccessful.

        Therefore, Mr. Turner is hereby ORDERED to file Volume Two of the reporter’s record
no later than May 3, 2013. If Mr. Turner does not file Volume Two by May 3, 2013, a show
cause order shall issue directing Mr. Turner to appear on a day certain and show cause why he
should not be held in contempt for failing to file the record. The clerk of this court shall cause a
copy of this order to be served on Mr. Turner by certified mail, return receipt requested, and by
regular United States mail.

       Because the trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed, the clerk of this court shall also cause a copy of this order to be
served upon the trial court. See TEX. R. APP. P. 35.3(c).


       It is so ORDERED on April 23, 2013.

                                                              PER CURIAM


ATTESTED TO: _________________________________
             Keith E. Hottle
             Clerk of Court